— Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about June 19, 2008, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act, which, if committed by an adult, would constitute the crime of reckless endangerment in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for a dismissal of the petition or an adjournment in contemplation of dismissal (see Matter of Katherine W., 62 NY2d 947 [1984]). The court properly determined that appellant required supervision (see Family Ct Act § 352.1 [1]) and that probation was the least restrictive available alternative (see Family Ct Act § 352.2 [2]). Given the gravity of appellant’s acts and his need for psychiatric treatment, the 12-month period of probation supervision is appropriate. Concur — Mazzarelli, J.P., Andrias, Gonzalez, Moskowitz and Renwick, JJ.